DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

	Claims 1-2, 4-14, 16-22, 25-26, 28, 37-38 and 40 are presented for examination.
	Claims 3, 15, 23-24, 27, 29-36, 39 and 41-52 are canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s)  1-2, 12-14, 22, 25-26, and 37-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balasubramanian R. et al. (US Publication No.  201701273333 A1 and Balasubramanian hereinafter).

  	Regarding Claims 1, 13, 25 and 37, Balasubramanian  teaches a  method in a network device that serves a first cell with a first radio access technique (RAT), the method comprising: 
	receiving (i.e. receiving)  Para [0054] from a network controlling device  (i.e. network … controller/processor)  Para [0067], configuration information  (i.e. various configurations)  for a second cell operating   (i.e. second RAT, determining that the second RAT satisfies one or more of the set of cell transfer criteria based on monitoring the second RAT, satisfaction of one or more of the set of cell transfer criteria may be associated with permitting the transfer to the second RAT, and refraining from transferring from the first RAT to the second RAT despite determining that the second RAT satisfies one or more of the set of cell transfer criteria )  Para [0128] with a second 
broadcasting the configuration information in a plurality of system information blocks (SIBS)   (i.e. SIB 5)  Para [0034) of the first cell to convey respective separate configuration information for the second cell (i.e. cells…)  Para [0047]; [0142] and (i.e. cell transfer)  Para [0147].

  	Regarding Claims 12 and 22, Balasubramanian  teaches  wherein the configuration information includes system information for the second cell (i.e. various configuration…)  Para [0024] and (i.e. cell.. type of RAT, GSM RAT…DO RAT)  Para [0150].

Allowable Subject Matter

  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:

Claims 4-11, 16-21, 28 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for allowance:
  	Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:   the  prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification.  The prior art cited above fails to teach all of the Applicant’s claimed limitation.  In particularly, the claimed invention advantageously provides a finer level of detail that  includes broadcasting configuration second cell operating with a second radio access technique to a terminal encoded by the second radio access techniques in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.  

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.  The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.



			  		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  H. Takahashi et al (US Publication No.  20190141770 A1), “User equipment and base station” (March 22, 2017) (date appropriate).
2.   Balasubramanian R. et al. (US Publication No.  201701273333 A1), “Techniques and apparatuses for improved cell transfer during call setup procedure” (May 4, 2017) (date appropriate).

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571-272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

	/DIANE D MIZRAHI/            Primary Examiner, Art Unit 2647                                                                                                                                                                                            
Diane.Mizrahi@USPTO.gov